Case 1:20-cv-00912-RGA Document 45 Filed 10/30/20 Page 1 of 13 PageID #: 537




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 VENTECH SOLUTIONS, INC.,

                           Plaintiff;

               v.
                                                  Civil Action No. 20-cv-912-RGA
 CERTAIN UNDERWRITERS AT LLOYD’S
 OF LONDON SUBSCRIBING TO POLICY
 NUMBER ESG02319546,
                     Defendants.


                              MEMORANDUM OPINION

Jennifer C. Wasson, Carla M. Jones, POTTER ANDERSON & CORROON, LLP, Wilmington,
DE; Catherine J. Del Prete, Michael T. Sharkey, Nathan R. Morales, PERKINS COIE, LLP,
Washington, DC,
Attorneys for Plaintiff.

Robert J. Katzenstein, SMITH, KATZENSTEIN, & JENKINS, LLP, Wilmington, DE,

Attorney for Defendants.




October 30, 2020
Case 1:20-cv-00912-RGA Document 45 Filed 10/30/20 Page 2 of 13 PageID #: 538




/s/ Richard G. Andrews
ANDREWS, U.S. DISTRICT JUDGE:

         Before the Court is Plaintiff’s motion to remand to the Superior Court of the State of

Delaware. (D.I. 29). Defendants have opposed this motion (D.I. 33), and Plaintiff has replied.

(D.I. 35). Defendants then filed a motion to strike a new argument in Plaintiff’s reply brief. (D.I.

40). Plaintiff has opposed this motion (D.I. 43), to which Defendants have replied. (D.I. 44). I

have reviewed the parties’ briefing.

    I.      BACKGROUND

         Plaintiff, Ventech Solutions, filed suit against Defendants in the Superior Court of the

State of Delaware for breach of contract, declaratory judgment, and bad faith. (D.I. 1, Exh. 1 at

2 of 49). The action centers on Defendants’ alleged failure and refusal to pay a judgment and

defense costs in litigation between Plaintiff and the Attorney General of Ohio. (Id.). Defendants,

Certain Underwriters at Lloyd’s of London Subscribing to Policy Number ESG02319546,

removed the action to this Court pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. (Id. at 1).

         Plaintiff moves to remand this action to the Superior Court, arguing that there is a lack of

federal subject matter jurisdiction as the amount in controversy requirement has not been met.

(Id. at 1). Plaintiff also moves for attorneys’ fees and costs for Defendants’ improper removal to

federal court. (Id. at 6).

         Defendants also have a pending motion to strike, arguing that Plaintiff raised a new

argument in its reply brief in violation of Local Rule 7.1.3(c)(2). (D.I. 40 at 1-2). Plaintiff

contends that this argument, regarding the necessity to identify each of the Underwriters, was

raised in its motion to remand. (D.I. 43 at 1).

         For context, Lloyd’s of London is a marketplace where interested parties can purchase

and sell insurance risks; Lloyd’s is not an insurance company. Chem. Leaman Tank Lines, Inc. v.



                                                   2
Case 1:20-cv-00912-RGA Document 45 Filed 10/30/20 Page 3 of 13 PageID #: 539




Aetna Cas. & Sur. Co., 177 F.3d 210, 221 (3d Cir. 1999); Transamerica Corp. v. Reliance Ins.

Co. of Illinois, 884 F. Supp. 133, 137 (D. Del. 1995). The individual parties are called

“underwriters,” “members,” or “Names.” Chem. Leaman Tank Lines, Inc., 177 F.3d at 221. The

Names join together, as members, in groups called syndicates. Id. The Names in each syndicate

underwrite insurance coverage for the insured party, but the syndicates are not legal entities and

do not assume liability. Id. The Names in a syndicate delegate most authority to an active

underwriter who performs the management and day-to-day operations of the syndicate. Id. Each

Name receives a share of the profit from the syndicate’s business and is personally liable for

their share of the syndicate’s losses. Id. The structure of Lloyd’s is particularly relevant in

analyzing whether the requirements of diversity jurisdiction have been met. See Transamerica

Corp., 884 F. Supp. at 136-39.

    II.      LEGAL STANDARD

          Unless otherwise provided by Congress, a civil action brought in a state court may be

removed by the defendant(s) to the United States District Court in the place where the state

action is pending, if the United States District Court has original jurisdiction. 28 U.S.C. §

1441(a). One source of original jurisdiction (and the only one relevant to this case) is diversity

jurisdiction. 28 U.S.C. § 1332. Diversity jurisdiction exists where there is a dispute between “(1)

citizens of different States; [or] (2) citizens of a State and citizens or subjects of a foreign state,”

and where the amount in controversy exceeds $75,000, not including interest and costs. Id. These

requirements must be met for a case to be properly removed to federal court on the basis of

diversity jurisdiction. Samuel-Bassett v. KIA Motors America, Inc., 357 F.3d 392, 396 (3d Cir.

2004). The party asserting removal bears the burden of showing that removal is proper. Carlyle




                                                    3
Case 1:20-cv-00912-RGA Document 45 Filed 10/30/20 Page 4 of 13 PageID #: 540




Inv. Mgmt. LLC v. Moonmouth Co. SA, 779 F.3d 214, 218 (3d Cir. 2015); Samuel-Bassett, 357

F.3d at 396.

          Section 1441 “is to be strictly construed against removal” in order to restrict the use of

diversity jurisdiction, as Congress intended. Samuel-Bassett, 357 F.3d at 396. Where “there is

any doubt as to the propriety of removal, that case should not be removed to federal court.”

Brown v. Francis, 75 F.3d 860, 865 (3d Cir. 1996). In removed cases, if the district court lacks

subject matter jurisdiction at any time prior to a final judgment, “the case shall be remanded.” 28

U.S.C. § 1447(c).

   III.      ANALYSIS

             A. Plaintiff’s Motion to Remand

          To properly remove this case, Defendants must establish that there is diversity of

citizenship and that the amount in controversy is over $75,000. See 28 U.S.C. § 1332; Samuel-

Bassett, 357 F.3d at 396.

          In their Notice of Removal, Defendants make these assertions. (D.I. 1 at 2). Specifically,

Defendants state that Plaintiff is a citizen of Delaware and Ohio, while the Names in each

syndicate are limited liability companies with citizenships in England, Wales or Bermuda, or are

human citizens of the United Kingdom who reside outside of the United States. (Id. at 3).

Defendants list the Names of most syndicates and their respective citizenships. (Id. at 3-5). For

the human citizen Names, Defendants identify which syndicate they are a part of, but do not

specify their citizenships beyond stating that they are citizens of the United Kingdom. (Id. at 4).

Defendants assert that the amount in controversy exceeds $4.9 million, thus surpassing the

statutorily required amount. (Id. at 5).




                                                    4
Case 1:20-cv-00912-RGA Document 45 Filed 10/30/20 Page 5 of 13 PageID #: 541




        Plaintiff, in its motion to remand, argues that Defendants do not demonstrate that the

amount in controversy requirement has been met. (D.I. 29 at 1). Plaintiff contends that, since

Defendants are severally liable, there can be no aggregation of the amount in controversy. (Id. at

4). Since there can be no aggregation among Defendants, Plaintiff argues that the amount in

controversy must be satisfied as to each Name in each syndicate. (Id.). Plaintiff contends that

Defendants do “not even attempt to demonstrate that there is at least $75,000 in controversy as to

each of the Names,” and instead allege “only that the amount in controversy exceeds $4.9

million.” (Id. at 4). Plaintiff asserts that there are at least three syndicates with participation

percentages that yield an amount in controversy for the entire syndicate below the $75,000

threshold. (Id. at 5). Plaintiff also states that Defendants do not identify the exact numbers of

Names in all of the syndicates. (Id.).

        Defendants, in opposition, assert that the amount in controversy requirement has been

met. (D.I. 33 at 1). Defendants contend that Count III is a tort claim governed by Ohio law, for

which Defendants are jointly and severally liable. (Id. at 7). Defendants assert that under the

applicable Ohio statute, any joint tortfeasor whose conduct causes fifty percent or more of the

harm is jointly and severally liable for the entire harm. (Id.). Defendants argue that since they are

jointly and severally liable for Count III, the amount in controversy can be aggregated against

them and that it exceeds the jurisdictional minimum. (Id. at 3-4). Defendants then assert that

since the amount in controversy requirement is satisfied as to Count III, it is satisfied as to the

entire suit. (Id. at 6). In support of their argument, Defendants state that respondeat superior is

joint and several in all cases, intentional tortfeasors are jointly and severally liable in all cases,

and defenses under the statute are affirmative defenses so they are irrelevant to the amount in

controversy issue. (Id. at 8).




                                                    5
Case 1:20-cv-00912-RGA Document 45 Filed 10/30/20 Page 6 of 13 PageID #: 542




        Plaintiff, in its reply brief, argues that remand is required because Defendants have not

identified all of the Names in the syndicates and their respective citizenships. (D.I. 35 at 1-2).

Plaintiff asserts that due to the absence of the Names’ identifications and citizenships,

Defendants’ Notice of Removal is not specific and should fail. (Id.). Plaintiff further contends

that Defendants’ arguments under the Ohio statute do not successfully establish that the amount

in controversy has been met. (Id. at 3-7). Plaintiff argues that for there to be joint liability among

the Names and to aggregate the damages, Defendants needed to establish that each Name caused

more than fifty percent of Plaintiff’s harm, and Defendants did not do so. (Id. at 4). Plaintiff

states, “Dozens of defendants cannot each simultaneously be apportioned more than 50% of the

100% total causation.” (Id. at 5). Plaintiff argues that respondeat superior liability and intentional

tort liability do not apply to this case, as there are no allegations of an agency relationship and

bad faith is not an intentional tort. (Id. at 6-7). In sum, Plaintiff maintains that Defendants have

not established that the amount in controversy requirement has been met, and thus remand is

required. (Id. at 7).

        The amount in controversy must exceed $75,000 to meet the requirements of diversity

jurisdiction. 28 U.S.C. § 1332. It is well established, in diversity suits, that where the defendants

are severally liable, the threshold amount in controversy must be met for each one of them.

Walter v. Northeastern R.R. Co., 147 U.S. 370, 374 (1893) (“[T]he rule applicable to several

plaintiffs having separate claims, that each must represent an amount sufficient to give the court

jurisdiction, is equally applicable to several liabilities of different defendants to the same

plaintiff.”). Aggregation of claim amounts is not permitted where the defendants are severally

liable, so “each and every severally liable defendant must, in the normal course of things, meet




                                                  6
Case 1:20-cv-00912-RGA Document 45 Filed 10/30/20 Page 7 of 13 PageID #: 543




the amount in controversy.” E.R. Squibb & Sons, Inc. v Accident & Cas. Ins. Co., 160 F.3d 925,

933 (2d Cir. 1998) (citing Walter, 147 U.S. at 374).

        This principle holds true in insurance cases, as “if the insurer’s potential liability is

several, jurisdiction under section 1332(a) can be sustained only against those defendants whose

respective controversies individually involve matters exceeding the jurisdictional amount.”

Motorists Mut. Ins. Co. v. Simpson, 404 F.2d 511, 513 (7th Cir. 1968); see also Jewell v. Grain

Dealers Mut. Ins. Co., 290 F.2d 11, 13 (5th Cir. 1961).

        In this case, it is indisputable that Defendants are severally liable under the Insurance

Agreement. (See D.I. 29, Exh. B at 17 of 49). The agreement states that the “subscribing

Insurers’ obligations under Contracts of Insurance to which they subscribe are several and not

joint and are limited solely to the extent of their individual subscriptions.” (Id.). As Defendants

are severally liable under the contract of insurance, aggregation of claims is not permitted, and

Defendants must show that the amount in controversy requirement is met for each member of

each syndicate. See Walter, 147 U.S. at 374; E.R. Squibb & Sons, Inc., 160 F.3d at 933.

Defendants’ Notice of Removal does not do that; instead, it simply states that the overall amount

in controversy is over $4.9 million. (D.I. 1 at 5). Further, Plaintiff points to at least three

syndicates, that, based on their participation percentages, do not meet the amount in controversy

requirement for the entire syndicate, let alone for each individual Name. (D.I. 29 at 5).

Defendants have not met their burden of showing that the amount in controversy is over $75,000

for each Name, as they are required to do.

        Defendants argue that Count III, an insurance bad faith claim under Ohio law, saves them

from the amount in controversy challenge. (See D.I. 33 at 7-10). Defendants contend that they

are jointly and severally liable under this Count, so the amounts in controversy can be aggregated




                                                   7
Case 1:20-cv-00912-RGA Document 45 Filed 10/30/20 Page 8 of 13 PageID #: 544




to satisfy the $75,000 requirement. (Id. at 9). In a tort action under Ohio law, where “the trier of

fact determines that two or more persons proximately caused the same injury or loss to person or

property…and in which the trier of fact determines that more than fifty per cent of the tortious

conduct is attributable to one defendant, that defendant shall be jointly and severally liable in tort

for all compensatory damages that represent economic loss.” OHIO REV. CODE ANN. §

2307.22(A)(1) (West 2020). In other words, the Ohio statute “only imposes joint and several

liability on a tortfeasor if they are more than 50% responsible for the economic damages in

question.” Boggs v. Landmark 4 LLC, 2012 WL 3485288, at *3 n.3 (N.D. Ohio Aug. 13, 2012).

Therefore, under Ohio law, for a Name to be jointly and severally liable, that Name must be

more than fifty percent responsible for Plaintiff’s damages.

       Defendants, relying upon Ohio Revised Code Section 2307.23(c), state that defenses

under Section 2307.22 (such as apportionment among defendants) are affirmative defenses, and

thus that such defenses are irrelevant to calculating the amount in controversy. (D.I. 33 at 7-8).

       Defendants’ argument does not relieve Defendants of the burden of showing that there is

a Name that is more than fifty percent responsible for Plaintiff’s harm in order to establish joint

and several liability for that Name on Count III. Section 2307.22 states that where a defendant is

determined to be more than fifty percent responsible for the tortious conduct, that defendant shall

be jointly and severally liable for all compensatory damages. OHIO REV. CODE ANN. §

2307.22(A)(1). Section 2307.23 provides that it is an affirmative defense for a party in a tort

action from whom the plaintiff seeks recovery to show that a certain percentage of the tortious

conduct is attributable to persons from whom plaintiff does not seek recovery. Id. § 2307.23(C).

Therefore, Section 2307.22 provides for joint and several party apportionment where a defendant

is more than fifty percent responsible for the tortious harm, while Section 2307.23 provides an




                                                  8
Case 1:20-cv-00912-RGA Document 45 Filed 10/30/20 Page 9 of 13 PageID #: 545




affirmative defense for non-party apportionment of liability. See id. §§ 2307.22(A)(1),

2307.23(C); Smith for Schwartz v. Woolace Elec. Corp., 2019 WL 5420649, at *1-2 (N.D. Ohio

Apr. 19, 2019) (“Ohio courts recognize that non-party apportionment is an affirmative defense

while party apportionment is not.”).

        As Defendants’ cited statute refers to non-party apportionment, it is not applicable to the

case at hand, where the apportionment is among Defendants who are parties to the action.

Therefore, for a Name to be jointly and severally liable, Defendants would have to show that that

specific Name is responsible for more than fifty percent of Plaintiff’s harm. See § 2307.22(A)(1).

        Defendants have not identified such a Name. (See D.I. 33 at 8-9). Defendants’ Notice of

Removal simply states that there is over $4.9 million in controversy. (D.I. 1 at 5). Defendants

argue that because Plaintiff’s complaint did not refer to a specific Name who is more than fifty

percent liable for its alleged losses, Plaintiff alleges that Defendants are joint tortfeasors liable

for an indivisible injury. (D.I. 33 at 8). However, it is the burden of the party asserting removal

to show that removal is proper, including that the federal court has subject matter jurisdiction.

See Carlyle Inv. Mgmt., 779 F.3d at 218; Samuel-Bassett, 357 F.3d at 396. Defendants have not

borne that burden in this case. Defendants have not shown that there is an underwriter who is

more than fifty percent responsible for Plaintiff’s harm under Count III. Therefore, there is no

Name that is jointly and severally liable, and several liability applies.

        Defendants also note that there is joint and several liability under respondeat superior and

for intentional tortfeasors. (D.I. 33 at 8). However, that is of no consequence in this action. Apart

from mentioning that there is joint and several liability under a respondeat superior theory,

Defendants do not state any facts that indicate there was an agency relationship in existence.

Further, insurance bad faith under Ohio law is not an intentional tort, so the fact that intentional




                                                   9
Case 1:20-cv-00912-RGA Document 45 Filed 10/30/20 Page 10 of 13 PageID #: 546




tortfeasors are held jointly and severally liable is not relevant. See Zoppo v. Homestead Ins. Co.,

644 N.E.2d 397, 399 (Ohio 1994) (“[T]he element of intent ha[s] been notably absent from this

court’s definition of when an insurer acts in bad faith.”).

       Defendants have not met their burden of showing that the amount in controversy has been

met. Under the contract, the Names are severally liable (D.I. 29, Exh. B at 17 of 49), and

Defendants have not shown that there is more than $75,000 in controversy for any Name, let

alone each Name. Further, Defendants have not established that there is a Name that is jointly

and severally liable under Count III, as Defendants have not shown that any particular Name is

more than fifty percent responsible for Plaintiff’s harm. Even if Defendants had identified such a

Name by a preponderance of the evidence, that would not establish diversity jurisdiction for the

other Names, as the other Names remain severally liable and the amount in controversy cannot

be aggregated against them. See E.R. Squibb & Sons, Inc., 160 F.3d at 933. Therefore, there is no

federal subject matter jurisdiction and the case must be remanded to the Superior Court of the

State of Delaware.

           B. Defendants’ Motion to Strike

       Defendants move to strike an argument that Plaintiff proffers in its reply brief, arguing

that it was a new contention in violation of Local Rule 7.1.3(c)(2). (D.I. 40 at 1). In its reply

brief, Plaintiff argues that Defendants have not met their burden of pleading diversity

jurisdiction, as Defendants did not identify all of the Names of each syndicate. (D.I. 35 at 2).

Plaintiff points to syndicate AMA 1200, for which Defendants alleged only that the Names

included human citizens of the United Kingdom but did not further specify the number of Names

or their citizenships. (Id.). Defendants contend that this argument is new and that it was not

raised in Plaintiff’s motion to remand. (D.I. 40 at 1-2). Defendants argue that Plaintiff’s sole




                                                  10
Case 1:20-cv-00912-RGA Document 45 Filed 10/30/20 Page 11 of 13 PageID #: 547




argument in its motion to remand was that the amount in controversy requirement had not been

met and established for each Name. (Id.).

         Plaintiff opposes the motion to strike, contending that these arguments were present in its

motion to remand. (D.I. 43 at 1). Plaintiff argues that its motion to remand stated the rule

requiring that Defendants disclose the identity of each Name and highlighted the fact that

Defendants had not done so. (Id. at 2-3). In addition, Plaintiff contends that Defendants should

not be granted this relief, as subject matter jurisdiction objections cannot be waived, and

Defendants have repeatedly failed to cure the jurisdictional defects. (Id. at 4-6).

         In reply, Defendants reiterate their argument that the sole basis supporting Plaintiff’s

motion to remand was that the amount in controversy was not satisfied for each Name. (D.I. 44

at 1).

         Plaintiff’s motion to remand does state the rule that Defendants, in order to establish

diversity jurisdiction, are required to establish the citizenships of all of the Names. (D.I. 29 at 3-

4). However, its motion does not make the argument that because Defendants failed to disclose

the identities of the Names, diversity jurisdiction cannot be established. Plaintiff’s motion

mentions the rule, but only argues that Defendants have not disclosed the precise number of

Names in each syndicate and their relative participation percentages. (Id. at 5-7). Plaintiff states

that Defendants presumably knew the “precise identities” of the Names, but that they did not list

the “number of individual members and omitted the members’ participation percentages.” (Id. at

7). Nowhere in their motion does Plaintiff argue that remand is warranted because Defendants

have not established the citizenships of the human citizen Names in AMA 1200.

         Plaintiff’s motion to remand states that Defendants “cannot demonstrate that this action

meets the amount in controversy requirement as to each of the respective participants in the




                                                  11
Case 1:20-cv-00912-RGA Document 45 Filed 10/30/20 Page 12 of 13 PageID #: 548




syndicates,” but does not contend that there has been a failure of Defendants to establish the

citizenships of each individual Name. (Id. at 1). Plaintiff makes that argument for the first time in

its reply brief (see D.I. 35 at 1-2), which is not permitted by the local rules. D. Del. LR

7.1.3(c)(2) (“The party filing the opening brief shall not reserve material for the reply brief

which should have been included in a full and fair opening brief.”). As such, Defendants’ motion

to strike would be granted had not my ruling on the amount in controversy made the motion

moot. Thus, the motion to strike is dismissed as moot.

           C. Plaintiff’s Request for Attorneys’ Fees and Costs

       Plaintiff argues that attorneys’ fees are warranted due to Defendants’ improper removal.

(D.I. 29 at 6). The Court may award attorneys’ fees and costs upon remand of an improperly

removed case. 28 U.S.C. § 1447(c). The awarding of fees and costs should “turn on the

reasonableness of removal,” in order to deter removals for the sake of delaying litigation and

driving up costs, while also recognizing that defendants generally have a right to remove. Martin

v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). The Court may award these fees and costs

“where the removing party lacked an objectively reasonable basis for seeking removal.” Id. The

Court has “broad discretion and may be flexible in determining whether to require the payment

of fees under section 1447(c).” Mints v. Educ. Testing Serv., 99 F.3d 1253, 1260 (3d Cir. 1996).

       In this case, Defendants did not have an “objectively unreasonable basis” for removing

this action. Defendants argued that the amount in controversy requirement was met under a

theory of joint and several liability for Count III’s insurance bad faith tort claim. Although

ultimately unsuccessful, this argument was not objectively unreasonable, as it was a complicated

issue for which neither party presented a case directly on point. See Inselberg v. New York

Football Giants, Inc., 661 F. App’x 776, 779 (3d Cir. 2016) (“difficult nature of the




                                                 12
Case 1:20-cv-00912-RGA Document 45 Filed 10/30/20 Page 13 of 13 PageID #: 549




jurisdictional issues involved” was an objectively reasonable basis for removal). As Defendants’

basis for removal was not objectively unreasonable, the Court will deny Plaintiff’s motion for

attorneys’ fees and costs.

   IV.      CONCLUSION

         As Defendants have not shown that there is subject matter jurisdiction, Plaintiff’s motion

to remand is granted. Defendants’ motion to strike is dismissed as moot. Defendants’ Notice of

Removal was based on an objectively reasonable ground, and, therefore, Plaintiff’s request for

attorneys’ fees and costs, as part of its motion to remand, is denied.




                                                 13
